FILED
ocw»zii

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

C|erk, U.S. Dlstrlc! &l Bankruptcy
of Columbia

 

Courts tor the Oistric
Anth0ny T. Sanders,l )
Plaintiff, §
v. § civil A¢ri@n N@. /§!" /7// ¢// /Y
State of l\/laryland, §
Defendant. §
MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff’s pro se complai t and
application to proceed in forma pauperis. The Court will grant plaintiffs applicatio and

atter

dismiss the complaint for lack of subject matter jurisdiction See Fed. R. Civ. P. l (h)(3)
(requiring the court to dismiss an action "at any time" it determines that subject

jurisdiction is wanting).

uit in

Plaintiff is a resident of Hyattsville, l\/Iaryland, suing the State of Maryland. See ompl.
Caption. The Eleventh Amendment to the U.S. Constitution immunizes a state from s

federal court, unless immunity is waived.z It is established that this amendment applies %qually
l

l Plaintiff lists the United States of America as a co-plaintiff. Since there is no indicati n that

the United States has consented to be a party-plaintiff or to plaintiff’ s acting on its behalf, the
Clerk is directed to open this case in Sanders’ name only.

2 The amendment provides in pertinent part: "[t]he judicial power of the United States s all not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State." U.S. Const. amend. XI.

lA\

to suits brought by citizens against their own states. See Edelman v. Jordan, 415 U.S. 651, 66 -
63 (1974)', Hcms v. Louz`siana, 134 U.S. l, 13-15 (1890). The Court discerns no such
waiver in plaintiffs handwritten complaint, which is barely legible. Hence, this case will e

dismissed. A separate Order accompanies this Memorandum Opinion.

 

v~f\
DATE: October i ,2014